Citation Nr: 1447391	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a cardiovascular disability, to include heart disease and hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to May 1960.  The Veteran died in August 2012, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO in May 2008.  A transcript of that hearing is associated with the claims file.  In a July 2012 letter, VA informed the Veteran that the VLJ who conducted the May 2008 hearing was no longer employed by the Board, and he was offered the opportunity for another hearing.  The Veteran responded the following month and declined a new hearing.

In an October 2012 decision, the Board denied the Veteran's claims for entitlement to service connection for residuals of a back injury and heart disease.  However, the Veteran died in August 2012, unbeknownst to the Board.  Later that month, the appellant notified VA of the Veteran's death, and submitted a VA Form 21-534 that was accepted as a request to substitute her as the claimant with respect to the Veteran's above-captioned claims.  38 U.S.C.A. § 5121A.  

In a January 2013 determination, the RO concluded that the appellant is the eligible surviving spouse for the purpose of processing the above-captioned claims.  Accordingly, the appellant is substituted for the purpose of processing the above-captioned claims.  In a July 2013 decision, the Board vacated its October 2012 decision denying the Veteran's claims, and dismissed those claims.  In another July 2013 decision, the Board noted that the appellant was substituted as the eligible surviving spouse for the purpose of processing the above-captioned claims to completion, but denied entitlement to service connection for residuals of a back injury and heart disease for accrued benefits purposes.

The appellant appealed the Board's July 2013 decision which denied entitlement to accrued benefits, and in May 2014, the Court of Appeals for Veterans Claims (Court) granted a May 2014 Joint Motion for Remand (JMR) of the Board's July 2013 decision denying entitlement to accrued benefits on the basis that the Board applied the wrong standard and incorrectly decided the issues as entitlement to accrued benefits rather than properly considering the claims on the basis of substitution.  The case is now returned to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence in the claims file does not demonstrate that the Veteran had residuals of a back injury caused by, or incurred during, his active duty service.

2.  The most probative evidence in the claims file does not demonstrate that the Veteran had a cardiovascular disability, to include heart disease and/or hypertension, caused by or incurred during his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for service connection for a cardiovascular disability, to include heart disease and hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in October 2004, March 2006, and November 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date, and a disability rating, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted, and opinions regarding the etiology of the Veteran's back and heart disorders have been obtained.  The VA opinions were based upon examination of the Veteran and provide supporting explanation and rationale for the conclusions reached; thus, the Board finds them to be adequate in this case.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2008 hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Veteran's current disability was related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative, the Veteran, nor the appellant, suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant contends that service connection is warranted for residuals of a back injury and heart disease. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

I.  Residuals of a Back Injury

The Veteran alleged that service connection was warranted for residuals of a back injury.  He claimed that when a spinal tap was done in service, the physician who performed the procedure hit a nerve and caused what felt like an electrical shock through his lower extremities.  He reported that his legs shot out, causing his back to straighten and this bent the needle.  He insisted that this caused a tear in his disc which later ruptured when he had an accident at work.

The evidence supporting the claim includes the Veteran's lay statements and some of the medical findings.  The spine was evaluated as abnormal on the separation examination in March 1960.  Kyphosis of the dorsolumbar spine was noted.  The service treatment records note the Veteran underwent a spinal puncture in April 1960. 

The record reflects the Veteran had undergone a number of surgical procedures on his back. 

In a statement dated in May 2008, a private physician reported it was possible during a lumbar puncture to do nerve root damage, if the procedure goes wrong.  He acknowledged that he was not sure if the lumbar puncture itself could cause disc damage as he did not have sufficient knowledge of neurosurgery or orthopedics to draw that conclusion. 

The evidence against the claim includes the service treatment records and the post-service medical evidence of record.  Other than the reference on the separation examination to kyphosis, the Veteran's service treatment records are negative for complaints or findings pertaining to a back injury. 

The Veteran was seen by a private chiropractor in October 1978.  An injury at work in September 1978 was reported, and the Veteran stated he had never been injured in that specific area before.  He indicated he had previous right leg sciatic pain, but it had cleared up. 

In a statement dated in November 1978, a private physician noted he had examined the Veteran that month.  The Veteran related he had been well until September 1978 when, at work, he twisted while removing dry rot from a boat.  He felt some immediate pain at the time, but it seemed to exacerbate.  He worked for two days, but had been off work since due to low back pain.  He stated he had no history of problems.  

Additional private medical records are consistent with the history of an injury in 1978.

The Veteran was afforded a VA examination for his back in November 2008.  The examiner stated that he reviewed the claims file and the medical records.  He also noted the Veteran's history of an injury in 1978, as well as his assertion of injuring his disc during a spinal tap in service.  The diagnoses were post laminectomy defect with bone graft and degenerative joint disease.  The examiner opined that it was less likely than not that the Veteran's back disability was caused by or etiologically related to service, to include a spinal tap.  The examiner observed that he could not find any entry in the service treatment records showing a clear-cut injury from a spinal tap, nor was there any mention of it in the separation examination.  He added that he could not resolve the issue without resort to speculation as he did not see any records showing complications of the spinal tap.  He further pointed out that a spinal tap alone is unlikely to tear the supporting structures.

During the May 2008 Board hearing, the Veteran testified that he experienced trouble with his back ever since the in-service spinal tap, but that he just did not seek medical help for it.  The Veteran was certainly competent to report his symptoms.  It is significant to note, however, that following the injury at work in September 1978, the Veteran never mentioned having a history of back problems, and clearly did not suggest he had suffered back problems since service.

After a thorough review of the evidence of record, the Board concludes that service connection for residuals of a back injury is not warranted in this case.  The evidence of record reflects diagnoses of post laminectomy defect with bone graft and degenerative joint disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Although the Veteran's service treatment records reflect that he underwent a spinal tap during service, they do not show an injury resulting from the spinal tap.  Other than the reference on the separation examination to kyphosis, the service treatment records are negative for any findings or complaints of a back injury.  

Moreover, there is no competent evidence of record linking the Veteran's back disability to his active duty service.  While a May 2008 statement from the Veteran's private physician reveals that it is possible to inflict nerve root damage if a lumbar puncture goes wrong, the physician did not offer a specific etiological opinion in the Veteran's case, noting that he did not have sufficient knowledge of neurosurgery or orthopedics.  As the physician did not provide a clear etiological opinion, the Board finds it to be of little probative value.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  

In contrast, the November 2008 VA examiner opined that the Veteran's back disability was less likely than not related to his active duty service, to include an in-service spinal tap, as there was no evidence of a clear-cut injury nor any mention of it at separation, and that a spinal tap alone is unlikely to cause a tear in the supporting structures.  The Board finds the November 2008 VA opinion to be more probative on the issue of etiology.  As the VA examiner's opinion is based upon a review of the Veteran's claims file and provided supporting explanation and rationale for the conclusion reached, the Board affords it significant probative weight.  Accordingly, the only probative medical evidence of record does not relate the Veteran's back disability to his active duty service.

In this case, there is no competent medical evidence of record linking the Veteran's current back disability to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a back disability was many years after the Veteran's service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

Although degenerative joint disease (arthritis) is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Board does not find the Veteran's lay statements of continuity of symptomatology since service to be persuasive based upon the lack of corroborating medical evidence as well as the Veteran's contradictory lay statements in 1978 denying a prior back injury or symptoms.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Thus, the probative evidence of record does not show continuity of back symptomatology since service discharge.

With regard to the Veteran's allegations that his back problems were attributable to the in-service spinal tap, neither the Veteran nor the appellant has been shown to be competent to offer an etiological opinion in this case.  While the Veteran was, and the appellant is, competent to report symptoms capable of lay observation, they have not been shown to be competent to diagnose a back disability or to render an opinion as to the etiology of the Veteran's back disability, as that requires medical expertise which neither is shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

As there is not competent and credible evidence of record relating the Veteran's back disability to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  CARDIOVASCULAR DISABILITY

The Veteran argued that service connection was warranted for heart disease.  He stated that, while in service, he was found unconscious on the street.  He claimed that, since he was in uniform, he was taken to Great Lakes Naval Hospital and that when he regained consciousness, he was told that he lost had consciousness due to extremely high blood pressure.  He stated that he was treated for hyperventilation syndrome during service. 

The service treatment records disclose the Veteran was seen in July 1957 for hyperventilation syndrome.  He was provided reassurance.  The chest and heart were clear.  The heart and vascular system were evaluated as normal on the separation examination in March 1960.  Blood pressure readings were 140/72, 150/70 and 140/80.  A chest X-ray was negative.  The Veteran was seen five days later and reported that he felt very anxious the previous night.  An examination of the heart revealed normal sinus rhythm and no murmurs.  A few days later, it was indicated the Veteran still had tachycardia, and he was referred to the psychiatric clinic.  The diagnosis was tachycardia.  Still later in March 1960, the Veteran reported a fainting spell the previous night.  He had been taken to a local hospital and told that a physical examination was negative.  Blood pressure was 110/70. 

In April 1960, the Veteran complained of dizzy spells.  Blood pressure was 140/80.  It was noted that he continued to have syncope in spite of medication.  He was admitted later that day to the Great Lakes Naval Hospital.  The history on admission revealed that the Veteran noted the insidious onset of vertigo about one year prior to admission.  The episodes had gradually become more severe and frequent the prior month.  Characteristic of the episodes were a "rapid heartbeat" of 120 or so, the onset of things "spinning around" with concomitant visual blurring, weakness and some nausea.  After these symptoms subsided, he began to note left lateral chest pain, pressure-like in sensation.  After this, he experienced fatigue and a desire to sleep.  It was reported that the previous month, he had lost consciousness on the street and was taken to a private hospital, where he was told he "shook like an epileptic."  An examination of the heart demonstrated regular sinus rhythm, without murmurs or evidence of enlargement.  A chest X-ray revealed a normal heart.  An electrocardiogram was normal.  Blood pressure determinations taken in the upright and reclining positions failed to reveal any obvious cause for the symptoms.  The diagnosis was psychogenic respiratory reaction, hyperventilation syndrome.

The post-service evidence reflects that the Veteran was hospitalized in a private facility from March to April 1979.  It was reported that a routine blood pressure check showed initial elevation, with the highest being 192/100.  The Veteran was started on medication and placed on a low sodium diet.  Blood pressure fell into the general range of 150/80.  An electrocardiogram was normal.  The pertinent diagnosis was essential hypertension, mild.

Private medical records show the Veteran reported no cardiovascular problems until the sudden occurrence of an anterior infarction in November 1980.  He was seen for unrelated complaints in March 1984.  The past medical history noted significant heart disease.  It was reported he had experienced significant heart problems since 1980. 

The Veteran was discharged from a private hospital in November 2004.  The diagnoses were coronary artery disease and hypertension.

In May 2008, a private physician stated he had reviewed information the Veteran provided concerning an incident that reportedly occurred in service.  He noted the Veteran suggested his loss of consciousness was due to high blood pressure and that this was not addressed by the VA.  The physician noted that medical knowledge regarding high blood pressure was in its infancy in the 1960's.  He pointed out that while physicians realized high blood pressure was a dangerous issue, there was very little other than dietary advice, avoidance of salt, diuretics and beta blockers that addressed this issue.  He saw the Veteran's point that he should have been advised to have follow-up. 

The Veteran was afforded a VA examination of the heart in November 2008.  The examiner noted that he reviewed the claims folder and medical records.  A history of a myocardial infarction in 1980 was reported.  The diagnoses were history of coronary artery disease and sick sinus syndrome.  The examiner concluded that it was less likely as not that the Veteran's heart disease was related to service.  He explained that one mildly elevated blood pressure reading does not make a diagnosis of hypertension.  He added that other readings were either normal or borderline and even today would not require treatment or obviate military service.  He pointed out that hypertension is only one of many cardiac risk factors. 

In October 2010, a VA physician reviewed the Veteran's claims folder.  She related that she discussed the case with a cardiologist who opined it was not at least as likely as not that the Veteran's heart disease was incurred or aggravated in service, to include any treatment the Veteran received for hyperventilation syndrome, tachycardia, dizzy spells and episodes of syncope.  The VA physician added that after reviewing the service treatment records, there was not any time the Veteran was seen that showed elevation of blood pressure that would be of concern, and there were good examinations showing testing for three blood pressure readings in a row, and no concern for a heart issue.  She also noted that the Veteran's first problem with his heart was in 1980, some 20 years after service.  Finally, the VA physician stated that aggravation due to the Veteran's anxiety, over-action with hyperventilation syndrome, which causes tachycardia and fainting spells could aggravate heart signals, but could not plug blood vessels with cholesterol plaques.

The Board finds that the evidence of record does not support service connection for a cardiovascular disability, to include heart disease and/or hypertension.  The evidence does demonstrate diagnoses of coronary artery disease, sick sinus syndrome, and hypertension.  Davidson, 581 F.3d at 1316; Degmetich, 104 F.3d at 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  While there is evidence of syncope during military service with tachycardia and one elevated blood pressure reading, there is no documented evidence of heart disease.  

Moreover, there is no competent evidence of record linking the Veteran's coronary artery disease and/or hypertension to his active duty service.  The Board acknowledges the May 2008 statement from the Veteran's private physician.  However, the physician did not offer a specific etiological opinion in the Veteran's case.  As the physician did not provide a clear etiological opinion, the Board finds the May 2008 statement to be of little probative value.  Bloom, 12 Vet. App. at 186-87 (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  

The only medical evidence of record providing an etiological opinion of the Veteran's heart disease are the opinions provided by the VA examiners, who both concluded that the Veteran's heart disease and hypertension were not related to his active duty service.  The opinions provided are probative in this matter, as they are based upon a review of the evidence in the claims file and provide supporting explanation and rationale for the conclusions reached.  Accordingly, the only probative medical evidence of record discussing the etiology of the Veteran's heart disease and hypertension does not relate the Veteran's heart disability or hypertension to his active duty service.

In this case, there is no competent medical evidence of record linking the Veteran's current heart disability and/or hypertension to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a heart disability was many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that cardiovascular disease was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356 (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

While coronary artery disease (atherosclerosis) is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Veteran did not report or describe any cardiovascular symptoms that he experienced continuously since service discharge.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Thus, the probative evidence of record does not show continuity of cardiovascular disease symptomatology since service discharge.

With regard to the Veteran's allegations that his heart disease and hypertension began during active duty service, neither the Veteran nor the appellant has been shown to be competent to offer an etiological opinion in this case.  While the Veteran was, and the appellant is, competent to report symptoms capable of lay observation, they have not been shown to be competent to diagnose heart disease or hypertension, or to render an opinion as to the etiology of the Veteran's heart disease or hypertension, as that requires medical expertise which neither has been shown to possess.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).

As the most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's heart disease and/or hypertension are etiologically related to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a cardiovascular disability, to include heart disease and/or hypertension, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


